VIA EDGAR January 16, 2009 United States Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C. 20549 Re:Cistera Networks, Inc. Withdrawal of Form S-1 File No. 333-149328 Ladies and Gentlemen: Cistera Networks, Inc. (the “Company”), pursuant to Rule 477(a) of the Securities Act of 1933, as amended, hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of its Registration Statement on Form S-1 filed with the Commission on February 21, 2008 (SEC File No. 333-149328) along with any exhibits filed thereto (the "Registration Statement").In addition, the Company confirms that no securities were sold with this offering. A Registration Statement on Form SB-2, Registration No. 333-127800, as amended (the “Original Registration Statement”) was filed by the Company, and was declared effective by the Securities and Exchange Commission (the “Commission”) on or about January 15, 2008.The Company has filed a Post Effective
